Per Curiam:
In this military pay case, the plaintiff, acting pro se, seeks to recover family allowances he says are owed him, as a former member of the armed forces, by the United States under the Servicemen’s Dependents Allowance Act of 1942. The Government moves to dismiss the petition, among other reasons, because it is time-barred.
Plaintiff claims that the $100 per month allowance he says his family received from September 25, 1942 to October 20,1944 was less than it should have been. Plaintiff filed his petition here on April 27, 1981, more than thirty-six years after the last alleged underpayment was received. Under the statute of limitations governing this court, 28 U.S.C. § 2501 (1976), we are unable to consider a claim such as this one that accrued much more than six years ago. See, e.g. Kirby v. United States, 201 Ct. Cl. 527, 531-33 (1973), cert. denied, 417 U.S. 919 (1974).
It is therefore ORDERED, without oral argument, that, because this suit is long barred by the statute of limitations,1 the defendant’s motion to dismiss is granted and plaintiffs petition is dismissed.

 We do not consider any other contention.